In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2345
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

RITA LAW,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
          Northern District of Indiana, Hammond Division.
         No. 2:14-cr-00004 — Joseph S. Van Bokkelen, Judge.
                     ____________________

  SUBMITTED OCTOBER 28, 2020 — DECIDED MARCH 11, 2021
                ____________________

   Before RIPPLE, WOOD, and BRENNAN, Circuit Judges.
   BRENNAN, Circuit Judge. A jury convicted Rita Law of sex
traﬃcking which the district court described as “a modern-
day form of slavery.” On appeal, Law challenges several evi-
dentiary rulings at trial, the suﬃciency of the evidence for her
convictions, and her sentence of 360 months’ imprisonment.
We ﬁnd no errors by the district court, so we aﬃrm.
2                                                             No. 19-2345

                             I. Background
    Rita Law owned and operated three massage spas which
also oﬀered sex services to customers in northwest Indiana.1
HV and XC were two of Law’s “employees” providing these
services to clients. 2 HV was born in Vietnam, where she met
Law in 2004. Soon after their meeting, Law introduced HV to
Gary Toma and encouraged them to marry. HV did not know
at the time that Toma was not only Law’s friend but also a
customer at Law’s Duneland spa. Without this knowledge,
HV agreed to marry Toma. Their engagement allowed her to
obtain a ﬁancée visa to come to the United States.
   By the time HV arrived in Chicago, she was pregnant with
Toma’s child, spoke limited English, and knew no one else.
Law met and drove HV to one of her spas in Indiana. Once at
the spa, she forced HV to provide sex services to customers.
Law did so in part by claiming Toma owed her a debt and that
HV would have to work at the spa to repay it.
   Like HV, XC was living abroad when she ﬁrst heard about
Law. A friend told XC that she could make $25 to $30 an hour
working for Law in the United States. So XC traveled from
China to Chicago with few personal contacts, almost no
money, and knowing little English. When XC ﬁrst arrived at
one of Law’s spas, she thought she would be providing




    1 We present the facts from the record in the light most favorable to
the government. United States v. Wilson, 879 F.3d 795, 798 n. 1 (7th Cir.
2018).
    2 We continue the district court’s practice of identifying the victims by
their initials.
No. 19-2345                                                   3

nonsexual massages. But Law soon bullied XC into providing
sex services and demanded money for room and board.
    Law intimidated HV and XC into working at the spas un-
der brutal conditions. At trial, HV testiﬁed she serviced six to
nine men over a ﬁfteen-hour workday. Law prevented the
women from leaving the spa unaccompanied, declined to pay
them hourly wages, and provided only one meal each day. To
maintain control over HV and XC, Law conﬁscated their pass-
ports and monitored their activities by observing them using
security cameras installed throughout the spas. Law also ex-
erted psychological control over the women by falsely claim-
ing they would be arrested if they were discovered and by
physically intimidating them. For example, one time after XC
and Law argued, Law did nothing in response to XC enduring
violent treatment by a spa customer during a sex act. Another
example of Law’s cruelty is when HV called Law and told her
she was experiencing severe bleeding and feared a miscar-
riage, Law did nothing and told her to return to bed. The next
day when a doctor conﬁrmed the miscarriage and suggested
HV rest, Law forced her back to work at the spa that after-
noon.
    HV and XC eventually came to the authorities’ attention.
XC was arrested in a sting operation at Law’s spa, and the po-
lice discovered HV hiding in a garage where she sought shel-
ter after Law abandoned her. Law visited XC in jail and tried
to get her to sign a form that Law said was a green card appli-
cation, but actually would have given XC’s power of attorney
to Law. From information obtained in interviews of HV and
XC, Hong Kong authorities arrested Law in October 2013.
   Law was indicted on four charges: one count each of traf-
ﬁcking XC and HV for involuntary servitude in violation of
4                                                   No. 19-2345

18 U.S.C. § 1590(a) and 18 U.S.C. § 2; one count of transporting
XC for the purpose of prostitution in violation of 18 U.S.C.
§ 2421 and 18 U.S.C. § 2; and one count of using an interstate
facility to promote prostitution in violation of 18 U.S.C.
§ 1952(a)(3) and 18 U.S.C. § 2.
    At trial, Department of Homeland Security agents Philip
Coduti and Angus Lowe testiﬁed for the government.
Coduti’s testimony included statements that the FBI was in-
vestigating a spa in Gary, Indiana, and that it believed Home-
land Security was the appropriate agency to interview XC.
Coduti described his interview of XC in which he learned that
she did not intend to sign the power of attorney document
Law had encouraged her to sign and she was a Chinese na-
tional who wanted to go home. Lowe testiﬁed local authori-
ties told him HV may be part of a prostitution ring. He stated
that during his interviews of HV, she informed him that she
provided sex services at Law’s spa and that she came to the
United States to marry Toma.
    Law objected as hearsay to those portions of the agents’
testimonies told to them outside of court. The district court
overruled the objection and admitted the statements for the
non-hearsay purpose of describing the course of investiga-
tion, rather than for the truth of the matter asserted. The court
also repeatedly instructed the jury that it could not consider
these passages for their truth.
   An aﬃdavit that Law prepared to avoid further charges
was also the subject of dispute. At trial she objected to its ad-
mission, arguing she could not have signed the aﬃdavit be-
cause she was not in the United States at the time. Law set
aside her objection after the government showed that Law
was in the country when the aﬃdavit was drafted. After
No. 19-2345                                                                5

determining that Law had no further objections, the district
court admitted statements from the aﬃdavit.
    Following a two-week trial, a jury convicted Law on all
four counts in the indictment. Law’s Sentencing Guidelines
calculations included various enhancements and cross refer-
ences 3 because she committed another crime during the traf-
ﬁcking oﬀense, she forced HV and XC to engage in sexual acts
out of fear, and she obstructed justice. Law made numerous
objections to these enhancements and other calculations
which the district court overruled. After considering the 18
U.S.C. § 3553(a) factors, the district court sentenced Law to
360 months’ imprisonment, below the Sentencing Guidelines
range of life imprisonment and the statutory maximum of 660
months under 18 U.S.C. § 1590.
                             II. Discussion
    Law raises many challenges to the jury trial and to her sen-
tence, but we focus on those that may have merit—her objec-
tions to some of the testimony of the agents, the admission of
statements in her aﬃdavit, the suﬃciency of the evidence for
her convictions, and her sentence. Cf. United States v. Friedman,
971 F.3d 700, 709–10 (7th Cir. 2020) (“A circumspect approach
boosts credibility, while raising every conceivable challenge
on appeal can dilute the persuasiveness of plausible argu-
ments.”).
    A. Testimony of Agents Coduti and Lowe
   Law’s most prominent argument is her appeal of the ad-
mission into evidence of portions of the testimonies of the


    3 A cross reference is an instruction to apply another offense guideline.

U.S.S.G. § 1B1.5.
6                                                    No. 19-2345

Department of Homeland Security agents. Speciﬁcally, Law
continues to dispute that those agents were allowed to testify
about statements others made to them during investigatory
interviews. These statements described the course of the in-
vestigation, so to the district court they were not inadmissible
hearsay. We review the district court’s decision to admit this
evidence for an abuse of discretion. See United States v.
Thomas, 986 F.3d 723, 729 (7th Cir. 2021).
    Hearsay is an out-of-court statement oﬀered to prove the
truth of the matter asserted. Federal Rule of Evidence
801(c)(1). The agents testiﬁed to statements made to them in
interviews and conversations during their investigations. But
not all such statements are hearsay. When an out-of-court
statement is oﬀered for its eﬀect on the listener, and not for its
truth, it is not hearsay. Torry v. City of Chicago, 932 F.3d 579,
585 (7th Cir. 2019) (concluding that descriptions in aﬃdavit
were not hearsay because they were not oﬀered for their truth
but “to show that a competent oﬃcer aware of that infor-
mation could conclude that there was reasonable suspicion”).
A derivative of this principle is that “statements oﬀered to ‘es-
tablish the course of the investigation,’ rather than to prove
the truth of the matter asserted, are nonhearsay and therefore
admissible.” United States v. Taylor, 569 F.3d 742, 749 (7th Cir.
2009) (quoting United States v. Akinrinade, 61 F.3d 1279, 1283
(7th Cir. 1995)); see also United States v. Marchan, 935 F.3d 540,
546 (7th Cir. 2019). “Course of investigation” evidence is rele-
vant because “if the jury would not otherwise understand
why an investigation targeted a particular defendant, testi-
mony [about the course of investigation] ‘could dispel an ac-
cusation that the oﬃcers were oﬃcious intermeddlers staking
out [the defendant] for nefarious purposes.’” United States v.
No. 19-2345                                                     7

Cruse, 805 F.3d 795, 810 (7th Cir. 2015) (quoting United States
v. Silva, 380 F.3d 1018, 1020 (7th Cir. 2004)).
    Admitting these portions of the agents’ testimonies was
not an abuse of discretion. These statements helped connect
the dots between the discovery of HV in the garage and Law’s
extradition from Hong Kong. The admitted testimony was co-
pious, and this court has expressed concern about the scope
of this type of non-hearsay. See Marchan, 935 F.3d at 546
(“[W]e are reluctant to permit ‘course of the investigation’ ra-
tionale for fear of its abuse or misuse[.]”) (internal quote omit-
ted); Silva, 380 F.3d at 1020 (rejecting course of investigation
rationale for admitting evidence when the evidence was not
relevant except for its truth). But this complex investigation
required explanation and context. It involved several busi-
nesses, multiple witnesses, and spanned two continents. This
case diﬀers from Silva where the government sought to admit
evidence describing the “course of investigation” that
consisted solely of statements spoken by a non-testifying in-
formant. Id. In Silva, this court decided that admitting such
testimony was an error because it was some of the govern-
ment’s most persuasive evidence and could only be heard by
the jury under the “course of investigation” rationale. Id. This
suggested that although the government claimed to be oﬀer-
ing the testimony to explain the investigation, the evidence
could not have been oﬀered for any reason other than for its
truth. Id. Importantly, unlike the testimony in Silva, the con-
tested statements by the investigators here were corroborated
by the testimony of HV and XC. So even if the government
oﬀered the testimony for its truth, it would have been cumu-
lative of other uncontested evidence. Although the course of
investigation evidence in this case was ample, its admission
was not a subterfuge for the government to place
8                                                        No. 19-2345

impermissible hearsay before the jury, and the probative
value of the evidence in explaining the complex investigation
outweighed any unfair prejudice to Law.
    The district court also repeatedly and correctly instructed
the jury that the portions of the agents’ testimony on these
subjects could be considered only for the limited purpose of
explaining the investigation and not for their truth. See United
States v. Eberhart, 434 F.3d 935, 939 (7th Cir. 2006) (admitting
evidence as showing the course of the authorities’ investiga-
tion and noting that “the court gave a thorough limiting
instruction to the jury after the testimony[.]”). When the evi-
dence was ﬁrst admitted, the district court instructed the ju-
rors that:
          This [evidence] is being oﬀered for the eﬀect
          that it had on Agent Coduti. He doesn't know if
          it's true or not. He's just acting based on what
          he's told. It's not being oﬀered for the truth of it.
          It's being oﬀered for the limited purpose to ex-
          plain the eﬀect it had on the hearer. 4
Similar limiting instructions to the jury were repeated at least
twice more during the trial. Finally, as noted above, much of
the testimony concerned matters that HV and XC testiﬁed to
themselves, so any error in admitting this evidence was likely
harmless because of its cumulative nature. Marchan, 935 F.3d
at 546 (“even if Chavelas's statements were hearsay, any error
is harmless because TFO Gomez and Agent Putman already
testiﬁed to the issues challenged, corroborating his testi-
mony.”)


    4   R. 498, p. 89.
No. 19-2345                                                                 9

    B. Law’s Aﬃdavit
    Law next contends that the foundation of her aﬃdavit was
insuﬃcient because nobody saw her sign it. She set to the side
her original objection on this ground in the district court, so
we review for plain error that court’s decision to admit por-
tions of the aﬃdavit. 5 United States v. LeBeau, 949 F.3d 334, 343
(7th Cir. 2020).
    Law asserts this aﬃdavit can only be authenticated by a
witness who saw her write it, but that is not so. Federal Rule
of Evidence 901 provides for several ways to authenticate a
document. Under Rule 901(b)(4) a document can be authenti-
cated by its “appearance, contents, substance, internal
patterns, or other distinctive characteristics of the item, taken
together with all the circumstances.” Law’s aﬃdavit was spe-
ciﬁc and detailed. It contained information about HV’s preg-
nancy, the person who introduced Law and XC, and the spa’s
employment applications. This was all distinctive material
that the district court could rely on to establish the docu-
ment’s authenticity. Law does not point to any evidence that
called the aﬃdavit’s authenticity into doubt, and she has not
shown plain error in its admission. So the district court
properly admitted statements from the aﬃdavit.
    C. Suﬃciency of the Evidence
   Law challenges the suﬃciency of the evidence to support
her convictions on those counts which charged her with traf-
ﬁcking to force labor. This court reviews challenges to the

    5  Contrary to Law’s assertion in her brief, only initially did she object
to the affidavit on the ground that she could not have written it. This was
Law’s sole objection to the affidavit; she did not dispute any other aspect
of its admission or use in the district court.
10                                                    No. 19-2345

suﬃciency of the evidence in the light most favorable to the
government and upholds a conviction if “’any rational trier of
fact could have found the essential elements of the crime be-
yond a reasonable doubt[.]’” United States v. Calimlim, 538 F.3d
706, 714 (7th Cir. 2008) (citing Jackson v. Virginia, 443 U.S. 307,
319 (1979)).
    To convict an individual of this crime, the government
must prove that Law forced HV and XC to work for her,
among other ways, “by means of serious harm or threats of
serious harm[.]” 18 U.S.C. § 1589. Law asserts there was insuf-
ﬁcient evidence to show that she ever threatened HV or XC
with serious harm. But “serious harm” is deﬁned broadly in
§ 1589 as “any harm, whether physical or nonphysical … suf-
ﬁciently serious … to compel a reasonable person … to per-
form or to continue performing labor or services[.]” A rational
jury could conclude from the evidence at trial that HV and XC
were at minimum subjected to immigration, ﬁnancial, and
psychological harm. Given the graphic nature of the testi-
mony presented to the jury at trial, Law’s assertion that she
did not threaten HV and XC with serious harm is not persua-
sive for several reasons.
    First, in certain contexts, threats to one’s immigration sta-
tus can constitute serious harm. For instance, conﬁscating an
immigrant’s passport meets this threshold. See Calimlim, 538
F.3d at 713. The Second Circuit has even observed that threats
of deportation can, combined with other circumstances, also
constitute a serious harm. See Adia v. Grandeur Mgmt., 933 F.3d
89, 93 (2d Cir. 2019). Law conﬁscated HV and XC’s passports
and subjected them to nearly constant threats of deportation.
These actions constituted threats of serious harm.
No. 19-2345                                                    11

   Second, Law’s ﬁnancial threats against HV and XC also
constitute threats of serious harm. See Calimlim, 538 F.3d at
713. Law withheld wages from HV and XC. She also fabri-
cated a story about Toma’s debt to coerce HV to provide sex
services to customers. Taken together or separately, these acts
threatened serious harm against HV and XC.
    Third, HV and XC also suﬀered psychological harm. See
18 U.S.C. § 1589(c)(2) (“The term ‘serious harm’ means any
harm, whether physical or nonphysical, including psycholog-
ical, ﬁnancial, or reputational harm … .”). Law constantly
monitored HV and XC on surveillance cameras and made
them fear physical harm. Law’s treatment of HV during and
after her miscarriage demonstrates the cruelty of her dealings
with these victims. From this evidence, a rational jury could
conclude that Law was guilty beyond a reasonable doubt of
traﬃcking with respect to forced labor in violation of 18
U.S.C. § 1589.
   D. Sentencing
     Law contends the district court made numerous errors in
calculating her Sentencing Guidelines range. We review the
district court's application of the Sentencing Guidelines de
novo and its factual ﬁndings for clear error. United States v.
Guidry, 817 F.3d 997, 1007–08 (7th Cir. 2016). Although the
Sentencing Guidelines are advisory, the district court must
still correctly calculate the guidelines range. See Gall v. United
States, 552 U.S. 38, 49–50 (2007). Only three of Law’s objections
warrant discussion. The others all hinge on factual disputes
that do not survive clear error review. United States v. Haw-
kins, 777 F.3d 880, 885 (7th Cir. 2015) (district court’s resolu-
tion of factual dispute when applying Guidelines subject to
clear error review).
12                                                   No. 19-2345

    Law ﬁrst challenges the district court’s application of the
U.S.S.G. § 2H4.1(b)(4)(B) cross reference, which applies “[i]f
any other felony oﬀense was committed during the commis-
sion of, or in connection with, the peonage or involuntary ser-
vitude oﬀense[.]” This occurs if the “other felony” has its own
Sentencing Guideline. See Calimlim, 538 F.3d at 716. If appli-
cable, this cross reference results in either a two-level increase
to the involuntary servitude oﬀense, or a two-level increase to
“the oﬀense level from the oﬀense guideline applicable to that
other oﬀense[.]” U.S.S.G. § 2H4.1(b)(4)(B).
    Here, the district court properly applied § 2H4.1(b)(4)(B)
because Law also violated 18 U.S.C. § 2421, which has its own
Sentencing Guideline (U.S.S.G. § 2G1.1). Section 2421 prohib-
its anyone from transporting “any individual in interstate or
foreign commerce, or in any Territory or Possession of the
United States, with intent that such individual engage in pros-
titution, or in any sexual activity for which any person can be
charged with a criminal oﬀense[.]” The district court con-
cluded that Law did just that by having HV and XC enter the
United States and by transporting them to Indiana where they
were forced to provide sex services at her spas.
    Law next argues the district court improperly applied a
cross reference under U.S.S.G. § 2G1.1(c)(1). Section
2G1.1(c)(1) applies a cross reference to § 2A3.1 if a defendant
committed conduct prohibited by 18 U.S.C. § 2242, which pro-
scribes, among other things, knowingly causing “another per-
son to engage in a sexual act by threatening or placing that
other person in fear[.]” The word “fear” in § 2242 is deﬁned
broadly. See Guidry, 817 F.3d at 1008. As noted above, Law
placed HV and XC in fear of physical, ﬁnancial, and psycho-
logical harms, as well as coerced HV and XC to provide sex
No. 19-2345                                                              13

services. Based on the extensive evidentiary record, the dis-
trict court properly applied the § 2G1.1(c)(1) cross-reference.
    Law insists the district court improperly applied the en-
hancement for obstruction of justice under U.S.S.G. § 3C1.1,
but this argument also falls short. Section 3C1.1 applies if “the
defendant willfully obstructed or impeded, or attempted to
obstruct or impede, the administration of justice with respect
to the investigation, prosecution, or sentencing of the instant
offense of conviction[.]” And the application notes make evi-
dent that the enhancement covers the commission of perjury.
U.S.S.G. § 3C1.1 cmt. n.4(G). Perjury occurs “when a witness
testifying under oath gives false testimony about a material
matter with the willful intent to provide false testimony, in-
stead of as a result of confusion, mistake, or faulty memory.”
United States v. Gonzalez-Mendoza, 584 F.3d 726, 730 (7th Cir.
2009) (citation omitted).
    The district court properly applied the enhancement be-
cause Law committed perjury in her aﬃdavit. In statements
from that aﬃdavit read during trial, Law claimed her busi-
nesses were not engaged in prostitution and that she
instructed her workers not to engage in prostitution. Over-
whelming trial evidence contradicts these statements. 6 For
example, HV and XC both testiﬁed that Law’s spas provided
sex acts to paying customers and that Law knew about and
encouraged this.

    6  Another ground for applying the enhancement for obstruction of
justice was Law’s visit to XC in jail and attempt to fraudulently coerce her
into signing the power of attorney form. See U.S.S.G. § 3C1.1 cmt. n.4(B).
14                                                  No. 19-2345

    Regardless of the Guidelines calculation, Law also argues
that her sentence was substantively unreasonable. This court
reviews the substantive reasonableness of a sentence for an
abuse of discretion. United States v. Nania, 724 F.3d 824, 839
(7th Cir. 2013). Under 18 U.S.C. § 3553(a), the district court
must impose a sentence that is “suﬃcient, but not greater than
necessary[.]” Further, “the Supreme Court has taught that
sentencing judges have discretion under § 3553(a) to give non-
guideline sentences for reasons speciﬁc to the defendant or
based on policy disagreements with the Guidelines.” United
States v. Vasquez-Abarca, 946 F.3d 990, 994 (7th Cir. 2020). “A
below-guidelines sentence, like a within-guidelines one, is
presumed reasonable against a defendant’s challenge that it
is too high.” United States v. Chagoya-Morales, 859 F.3d 411, 424
(7th Cir. 2017) (citation omitted).
    The district court did not abuse its discretion in imposing
Law’s 360-month sentence. Law faced an uphill battle because
a below-Guidelines sentence is entitled to the presumption of
reasonableness. See United States v. George, 403 F.3d 470, 473
(7th Cir. 2005) (“It is hard to conceive of below-range sen-
tences that would be unreasonably high.”) The district court
analyzed, in detail, each of the § 3553(a) factors. The court de-
termined that Law had engaged in a “modern-day form of
slavery,” but it reduced the sentence when considering all the
other factors and the parties. Given these circumstances, in-
cluding the much higher Guidelines range that could have ap-
plied, the district court pronounced a reasonable sentence for
Law.
                        III. Conclusion
   Law raises many challenges to her trial and sentencing,
but the district court supported its decisions with substantial
No. 19-2345                                            15

and correct reasoning. We therefore AFFIRM the judgment of
the district court in all respects.